BARNARD, P. J.
It appears from the certificate of the county clerk that the judgment appealed from was entered on July 1, 1936, and that notice of appeal therefrom was given on August 7, 1936. It also appears that an order denying a motion to vacate a default and to recall an execution was entered on July 29, 1936, and that a notice of appeal from said order was filed on July 31, 1936.  It further appears, with respect to each of these appeals, that no notice to prepare a transcript on appeal has been given or filed; that no bill of exceptions has been filed; that no proceeding for the preparation of a record on appeal is pending in the trial court; and that the time to institute such a proceeding has expired. More than two years have elapsed since each notice of appeal was filed. The respondents filed two notices of a *666motion to dismiss, one relating to each of these appeals. No appearance was made on behalf of the appellants when the motions to dismiss came on for hearing. The motions should, therefore, be granted. (Rees v. Roberts, 24 Cal. App. (2d) 69 [74 Pac. (2d) 296].)
The appeals are dismissed.
Marks, J., and Griffin, J., concurred.